TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00681-CV



                       Ann-Michelle Long and Wade Smith, Appellants

                                                 v.

                                      Clyde Haak, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
      NO. D-1-GN-12-000227, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants have filed a motion to dismiss their appeal, explaining that they have

settled their dispute with appellee and stating that appellee did not oppose the motion. We grant the

motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Pemberton and Henson

Dismissed on Appellants’ Motion

Filed: December 18, 2012